Name: Commission Implementing Decision (EU) 2018/2023 of 17 December 2018 on amending Implementing Decision (EU) 2017/1984 determining, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases, reference values as regards reference values for the period from 30 March 2019 to 31 December 2020 for producers or importers established within the United Kingdom, which have lawfully placed on the market hydrofluorocarbons from 1 January 2015, as reported under that Regulation (notified under document C(2018) 8801)
 Type: Decision_IMPL
 Subject Matter: business organisation;  deterioration of the environment;  environmental policy;  chemistry;  marketing;  European construction;  Europe
 Date Published: 2018-12-19

 19.12.2018 EN Official Journal of the European Union L 323/32 COMMISSION IMPLEMENTING DECISION (EU) 2018/2023 of 17 December 2018 on amending Implementing Decision (EU) 2017/1984 determining, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases, reference values as regards reference values for the period from 30 March 2019 to 31 December 2020 for producers or importers established within the United Kingdom, which have lawfully placed on the market hydrofluorocarbons from 1 January 2015, as reported under that Regulation (notified under document C(2018) 8801) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 16(3) thereof, Whereas: (1) In accordance with Regulation (EU) No 517/2014, the placing on the Union market of at least 100 tonnes of CO2 equivalent of hydrofluorocarbons (HFCs) per year by producers or importers is subject to quantitative limits in order to ensure their gradual reduction. (2) Pursuant to Article 16 of Regulation (EU) No 517/2014 the quantitative limits  quotas  are calculated based on reference values determined by the Commission on the basis of the annual average of the quantities of HFCs the producers or importers have reported under Article 19 of Regulation (EU) No 517/2014 to have lawfully placed on the market from 1 January 2015 and onwards, while excluding quantities of HFCs for the uses referred to in Article 15(2) of Regulation (EU) No 517/2014 during the same period, on the basis of available data, in accordance with Annex V to that Regulation. (3) In accordance with Article 16(5) of Regulation (EU) No 517/2014 HFC quotas are allocated to producers or importers as listed in the Annex to Commission Implementing Decision (EU) 2017/1984 (2) which are established within the Union or to importers from third countries having mandated an only representative established within the Union as listed in the Annex to Implementing Decision (EU) 2017/1984. (4) In light of the notification under Article 50 on the Treaty on European Union by the United Kingdom and with a view to ensuring that the reference values and quotas for producers and importers established within the United Kingdom reflect the lawful placing on the market of HFCs in the Union of 27 Member States after the withdrawal of the United Kingdom, the reference values for these companies should be re-calculated for 2019 for the period following the withdrawal on 30 March 2019. (5) For the period from 1 January to 29 March 2019 the reference values determined in Implementing Decision (EU) 2017/1984 should remain valid and applicable. For the determination of the quota for producers and importers established within the United Kingdom the reference values for the period up to and including 29 March and the period thereafter will be weighted by the number of days the United Kingdom is a Member State of the Union in 2019. (6) For companies established within the United Kingdom the newly re-calculated reference values as determined in this Decision are based on additional verified data submitted by these companies to the Commission and complementing the reporting already made pursuant to Article 19 of Regulation (EU) No 517/2014 by differentiating between HFCs placed on the market within the United Kingdom and in the Union of 27 Member States. For companies that have not submitted additional data it should be assumed that all HFCs were placed on the market within the United Kingdom and no reference value should be determined. (7) The re-calculated reference values are established for the case that Union law ceases to apply to and in the United Kingdom on 30 March 2019. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 24 of Regulation (EU) No 517/2014. HAS ADOPTED THIS DECISION: Article 1 For the undertakings to which this Decision is addressed and from the date of which the Union law ceases to apply to and in the United Kingdom, the respective reference value in the Annex to Implementing Decision (EU) 2017/1984 is replaced by the reference value set out in the Annex to this Decision or the undertaking is removed from the Annex as specified in the Annex to this Decision. Article 2 This Decision is addressed to the following undertakings: F-gas Portal ID Undertaking 9401 A-Gas (UK) Ltd Banyard Road, Portbury West Bristol BS20 7XH United Kingdom 16310 A-Gas Electronic Materials Limited Unit 3, IO Center Rugby CV21 1TW United Kingdom 9590 AGC Chemicals Europe York House Hillhouse International Thornton Cleveleys FY5 4QD United Kingdom 9605 American Pacific Corporation As represented by: Envigo Consulting Limited Woolley Road Alconbury, Cambridgeshire PE28 4HS United Kingdom 13985 Apollo Scientific Ltd Whitefield Road Stockport SK6 2QR United Kingdom 9418 BOC Ltd UK The Surrey Research Park, 10 Priestley Road Guildford, Surrey GU2 7XY United Kingdom 9676 Coulstock & Plaice Ltd Questor House 191 Hawley Road Dartford Kent DA1 1PU United Kingdom 9692 Daikin Airconditioning UK Ltd The Heights  Brooklands Weybridge  Surrey KT13 0NY United Kingdom 9711 Dean & Wood Limited 15 Bruntcliffe Avenue, Leeds 27 Industrial Estate Morley, Leeds LS27 0LL United Kingdom 9761 EUROCHEM (SE) LTDS. 40 Southernwood Rise Folkstone, Kent CT20 3NW United Kingdom 9763 Fenix Fluor Limited Rocksavage Site Runcorn, Cheshire WA7 4JE United Kingdom 9769 Fireboy Xintex Ltd 10 Holton Road Holton Heath Ind. EstatePoole, Dorset BH16 6LT United Kingdom 14063 Firetec Systems Ltd Business Centre, Molly millars Lane 6 Wokingham RG412QZ United Kingdom 9789 Fujitsu General Limited As represented by: Fujitsu General (U.K.) CO. Limited Unit 330 Centennial Park Centennial Avenue Elstree, Herts United Kingdom 9791 FX FIRE AND SAFETY SOLUTIONS LTD Unit 3 Belvedere Business park Crabtree Manorway South Belvedere Da17 6ah United Kingdom 9797 Gaspack Services Limited Unit H1Gellihirion Industrial Estate Pontypridd CF37 5SX United Kingdom 16319 General Traffic Ltd Rutland Mill Adelaide Street Bolton Bolton BL3 3NY United Kingdom 9810 Halon and Refrigerant Services Limited Factory Road, Sandycroft Deeside, Clwyd, Flintshire CH5 2QJ United Kingdom 9545 Harp International Limited GELLIHIRION INDUSTRIAL ESTATE Pontypridd, Rhondda Cynon Taff CF37 5SX United Kingdom 13586 H K Wentworth Ltd Coalfield Way Ashby de la Zouch LE65 1JR United Kingdom 9829 IDS Refrigeration Ltd Green Court, Kings Weston Lane Avonmouth, Bristol BS11 8AZ United Kingdom 9840 J & E Hall Limited Questor House, 191 Hawley Road Dartford Kent DA1 1PU United Kingdom 9842 J Reid Trading Limited Factory Road, Sandycroft Deeside, Clwyd, Flintshire CH5 2QJ United Kingdom 16356 K.P.PAPWORTH & SONS Hall Farm, Conington Cambridge CB23 4LR United Kingdom 9857 Kidde Products Ltd Mathisen Way ColnbrookSlough SL3 0HB United Kingdom 9550 Macron Safety Systems (UK) Ltd Burlingham House, Hewett Road Gt Yarmouth NR31ONN United Kingdom 9475 Mexichem UK Limited The Heath Business & Technical Park Runcorn, Cheshire WA7 4QX United Kingdom 9916 Mitsubishi Electric Air Conditioning Systems Europe Ltd Nettlehill Road Livingston EH54 5EQ United Kingdom 9478 National Refrigerants Ltd 6 Stanley Street Liverpool L1 6AF United Kingdom 9967 Refrigerant Sales Ltd 6 Stanley Street Liverpool L1 6AF United Kingdom 9558 Refrigerant Solutions Limited 8 Murieston Road, Hale Altrincham, Cheshire WA15 9ST United Kingdom 9976 RPL Holdings Limited 8 Murieston Road Hale, Altrincham WA15 9ST United Kingdom 9996 Sea-Fire Europe Ltd Unity 2 Discovery Voyager Park Portfield Road Portsmouth PO2 5FN United Kingdom 10061 URW Refrigeration Wholesale Limited 15 Bruntcliffe Avenue, Leeds 27 Industrial Estate Morley, Leeds LS27 0LL United Kingdom 10063 VACS Europe Limited Budbrooke Point No 2 Budbrooke Industrial Estate Budbrooke Road Warwick CV34 5XH United Kingdom 15946 Waste Mixtures Limited Murieston Road 8 Altrincham WA159ST United Kingdom Done at Brussels, 17 December 2018. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 150, 20.5.2014, p. 195. (2) Commission Implementing Decision (EU) 2017/1984 of 24 October 2017 determining, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases, reference values for the period 1 January 2018 to 31 December 2020 for each producer or importer which has lawfully placed on the market hydrofluorocarbons from 1 January 2015 as reported under that Regulation (OJ L 287, 4.11.2017, p. 4). ANNEX Producers or importers 1) for which reference values (1) for the period 30 March 2019 to 31 December 2020 are replaced and their respective re-calculated reference values or 2) that are removed. (1) Commercially sensitive  in confidence  not to be published.